
	

114 HRES 647 IH: Recognizing the Girl Scouts of the USA on the 100th anniversary of the Girl Scout Gold Award, the highest award in Girl Scouts, which has stood for excellence and leadership for girls everywhere since 1916.
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 647
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mrs. Brooks of Indiana (for herself and Ms. DeLauro) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the Girl Scouts of the USA on the 100th anniversary of the Girl Scout Gold Award, the
			 highest award in Girl Scouts, which has stood for excellence and
			 leadership for girls everywhere since 1916.
	
	
 Whereas for over a century, Girl Scouts of the USA has inspired girls to lead with courage, confidence, and character;
 Whereas the Girl Scout Gold Award represents these ideals in their highest form, calling on Girl Scouts in grades 9 to 12 to take on projects that have a measurable and sustainable impact on their community by first assessing a need, designing a solution, completing their project, and inspiring others to sustain it;
 Whereas the highest award in Girl Scouting honors leadership in the Girl Scout tradition; Whereas the Girl Scout Movement began on March 12, 1912, when Juliette Daisy Gordon Low, a native of Savannah, Georgia, organized a group of 18 girls and provided them with the opportunity to develop physically, intellectually, socially, and spiritually;
 Whereas the goal of Daisy Low was to bring together girls of all backgrounds to develop self-reliance and resourcefulness, and to prepare each girl for a future role as a professional woman and active citizen outside the home;
 Whereas shortly after the inception of the Girl Scout Movement, it was decided that there should be a special recognition for those girls who represented the very best of Girl Scouts, girls who, through their courage, tenacity, dedication, and skill, took action in their communities with an impact that was at once immediate and sustainable;
 Whereas 100 years ago, in 1916, the Golden Eaglet was introduced in celebration of these girls, and though the name has changed over the years, from the Golden Eaglet to the Curved Bar Award, to First Class, and, for the past 35 years, the Gold Award, the conviction, dynamism, and idealism it takes to earn the highest award in Girl Scouting has not;
 Whereas the Gold Award, like the girls who earn them and the projects they undertake, stands as an enduring symbol of the fortitude and personal strength of a Girl Scout, demonstrating clearly the tangible, real-world impact that participating in Girl Scouts can have on a girl’s life, and by extension, her community, and our world;
 Whereas comparable to an Eagle Scout, a girl who earns the Girl Scout Gold Award joins an elite circle of fewer than 6 percent of Girl Scouts annually, and may be eligible for advanced rank when enlisting in the United States Armed Forces, or for scholarships at some universities and colleges;
 Whereas according to the Girl Scout Research Institute Study, The Power of the Girl Scout Gold Award: Excellence in Leadership and Life, Gold Award recipients report a more positive sense of self, are more engaged civically and in community service, have more confidence in their leadership abilities, and experience greater life satisfaction and success relative to their non-Gold Award peers;
 Whereas the Girl Scout Gold Award, acknowledges each young woman’s power and dedication to not only bettering herself, but to making the world a better place for others;
 Whereas over the course of the last century, millions of Girl Scout alumnae have positively impacted their communities and the world with their creative, impactful, and sustainable Take Action projects; and
 Whereas with the Gold Award Centennial upon us, Girl Scouts of the USA invites alumnae and supporters everywhere to Celebrate 100 Years of Changing the World: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the remarkable impact that a century’s worth of Girl Scout Gold Award recipients have had on the United States and the world, and the lasting impact of their projects on their communities;
 (2)congratulates the Girl Scouts of the USA and Gold Award recipients everywhere, on the centennial of the Girl Scout Gold Award; and
 (3)joins Girl Scouts of the USA in celebrating 100 years of the Gold Award.  